DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks of 18 February 2021 have been considered but are not persuasive.  Applicant argues that Hansen does not teach “estimating an intent” as claimed.  Examiner respectfully disagrees.  Under a broadest reasonable interpretation, “search request user desires” (Hansen [0097]) is an intent as claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 24, 27, 30, 33, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen et al., US 2010/0174709 A1 (hereinafter “Hansen”).

As per claims 21, 27, and 33, Hansen teaches:
obtaining a plurality of search results related to a query from a user (Hansen [0092], “matching the keyword from the search with a keyword in the one of more databases to generate a list of search result items”); 
identifying other users related to the user (Hansen [0095], “search request users ‘friends’”);
estimating an intent of the user with respect to each of the plurality of search results based on contextual information associated with activities of the other users with respect to the search result (Hansen [0096]-[0097], “One example includes determining the number of friends in common with this social network user that provided the private social network data associated with the search result item. . . . In this embodiment the previous selections in the search results made by search request users is indicative of the relevant of search results with similar or identical search result items.”), where selections are the claimed activities;
ranking each of the plurality of search results based on the intent of the user (Hansen [0096], “A greater number of common ‘friends’ may be an indication that the search result item is more relevant than other search result items provided by users who have fewer ‘friends’ in common.”), where relevance is the claimed priority;
refining the plurality of search results based on the ranking of the plurality of search results (Hansen [0097], “The search result items are then arranged into a hierarchy by ranking the search result items according to a desired schema. For example, in a preferred embodiment the search result items are arranged by placing the most relevant search result items higher in the list of the search results.”), where ranking is the refining; and 
providing the refined search results to the user (Hansen [0100], “search engine server 775 and/or 770 generates a webpage to display the list of search result items according to the hierarchy”).

As per claims 24, 30, and 36, the rejection of claims 21, 27, and 33 is incorporated, and Hansen further teaches:
wherein estimating the intent is via collaborative filtering based on information related to the other users with respect to the plurality of search results (Hansen [0096], “A greater number of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 29, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al., US 2010/0174709 A1 (hereinafter “Hansen”), in view of Andres Gutierrez et al., US 2015/0294221 A1 (hereinafter “Angel Gutierrez”), and Schirripa et al., US 2006/0288015 A1 (hereinafter “Schirripa”).

As per claims 23, 29, and 35, the rejection of claims 21, 27, and 33 is incorporated, but Hansen does not teach:
wherein contextual information includes information related to a locale at which the query is issued.

However, the analogous and compatible art of Angel Gutierrez, which is also in the field of collaborative filtering, teaches using contextual information including information related to a locale at which a query is issued (Angel Gutierrez [0066], [0115]).



Neither Hansen nor Andres Gutierrez, however, teach:
wherein contextual information includes a type of device used by the user to issue the query.

The analogous and compatible art of Schirripa, however, teaches filtering search results by a type of device issuing the query (Schirripa [0100]).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Schirripa with those of Hansen to collect context data including the type of device used by the user to issue the query in order to select search results suitable for viewing on the type of device.

Claims 26, 32, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al., US 2010/0174709 A1 (hereinafter “Hansen”), in view of Srikanth et al., US 2011/0196852 A1 (hereinafter “Srikanth”).

 As per claims 26, 32, and 38, the rejection of claims 21, 27, and 33 is incorporated, but Hansen does not teach:
determining an application and a setting within the application in which the person issued the search query, wherein the application is one of an email application, a social networking application, a text message application, or a web-search application.

The analogous and compatible art of Srikanth, however, teaches using the application in which a query is issued as a filter – i.e., an application and a setting as claimed – to the query (Srikanth [0026]).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Srikanth with those of Hansen to use the application and setting in which a query is issued as a filter in order to produce more relevant search results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22, 24, 26-28, 29, 32-34, 36, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,296,647. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader than but encompass the subject matter of the ‘’647 patent.
Claims 23, 29, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,296,647 in view of Andres Gutierrez et al., US 2015/0294221 A1 (hereinafter “Angel Gutierrez”), and Schirripa et al., US 2006/0288015 A1 (hereinafter “Schirripa”).  Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to modify the ’647 claim to include contextual information of location and device type in order to better filter the search results
Claims 25, 31, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,296,647 in view of Hansen et al., US 2010/0174709 A1 (hereinafter “Hansen”).  Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to modify the ’647 claim to sort the search results by relevance to intent in order to produce search results that are better targeted to the searching user.

Allowable Subject Matter
Claims 22, 25, 28, 31, 34, and 37 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and with the filing of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 22, 28, and 34, the prior art does not teach collaborative filtering on to queries issued in an application based on what other users’ queries in a same application.  With respect to claims 25, 31, and 37, although the prior art teaches estimating an intent to click a search result, the prior art does not teach both estimating an intent to save a search result and estimating an intent to share the search result alongside estimating an intent to click the search result.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/Primary Examiner, Art Unit 2159